Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/351,084 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 1/19/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,422,059 to Martinak. Martinak teaches a table assembly comprising a table (40) with a cup holder inserting part as best seen in figures 2 and 3. A body (20) is arranged on a vehicle seat (1). A joint hinge device coupled between the body and the table to allow the table to be . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,422,059 to Martinak in view of US Patent Publication 2004/0069792 to Schaal. Martinak discloses every element as claimed and discussed above except the details of the cup holder inserting part.  Schaal teaches a table having a cup holder inserting part. The cup holder inserting part is a double cylinder shape extending downward and defining a space (5) between the walls (3,4) to receive a cup holder (6,7). The cup holder has a return spring (8). The cup holder has a hook (10) that is received in a hood guide slit in the cup holder inserting part to limit upward movement. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table assembly of Martinak by modify the cup holder inserting part to include a cup holder as taught by Schaal to hold a taller beverage more secure.  

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,877,806 to Cutshall in view of US Patent 6,336,252 to Bando. Cutshall teaches a table assembly comprising a table (18) with a cup holder inserting part (30 or 31) as best seen in figures 1 and 2A. A body (14) is arranged on side of a vehicle seat (not shown). A joint hinge device (62,67) is coupled between the body and the table to allow the table to be rotated with respect to the body. 
Cutshall does not expressly disclose the claimed details of the joint hinge device. Bando teaches a joint hinge device that is a damper. The joint hinge device comprising a joint hinge (2). The joint hinge has a cylinder inserting hole that receives a hinge spring (3) as best seen in figure 1a. A hinge cylinder (1) has one side (1f) inserted into the joint hinge. The hinge cylinder in contact with the portion (3a) of the hinge spring. Another side (1a,1c) of the hinge cylinder is inserted into a table/body. The joint hinge has a rectangular protrusion (2b) protruding from a circular protrusion. The circular protrusion includes an annular groove (2m) as best seen in figure 1a and 1b. A rectangular recess is formed in the other of the table/body to receive the rectangular protrusion. The configuration allows for the hinge cylinder to rotate with a table/body and the joint hinge to rotate with the other of the table/body. 
At the time the invention was filed it would have bene obvious for a person of ordinary skill in the art to modify the table assembly of Cutshall by adding the damper to the pivot/joint hinge device as taught by Bando to dampen the impact of door, lid or the like. The examiner considers the table of Cutshall to be within the “or the like” since it would have a falling rotation the lids. 




Claim 1, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,085,244 to Tsuchida in view of US Patent 6,665,906 to Li. Tsuchida teaches a side table assembly attached to the side of a vehicle seat. A table (10) has a cup holder inserting part (11A) formed in the surface. A cup holder (11B) is inserted in the cup holder inserting part as seen in figure 10 and 11.  A body is arrange on a side face of the seat. A joint hinge device includes pivot (21) and brace (22) and is coupled between the body and the table. The body includes a frame (30) with an upper and lower horizontal bracket connected to a pair of vertical middle bracket as best seen in figure 5. A stopper plate (5B) is coupled to the middle brackets and aligns with the cup holder inserting part.  A wire guide (31) is attached to the frame and receives a wire (23A) located on the bottom of the table. 
	Tsuchida does not expressly disclose the details of the joint hinge device. Li teaches a joint device for a table/shelf (600). The joint hinge device is composed of a joint hinge connected to the body (wall) at one side and the table (shelf) at the other side. A hinge spring (33) and a hinge cylinder (11,32, 30) are inserted into the joint hinge (1,2). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table assembly of Tsuchida by replacing the pivot and brace joint hinge device with the integrated joint hinge device as taught by Li as an alternative configuration of a joint hinge device to hold a shelf horizontal while allowing the shelf to fold down.  
.

Allowable Subject Matter
Claims 3, 4, 6, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY M AYRES/Examiner, Art Unit 3637